DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that claims 17-19 should be included in the readable elected species A.  This is found persuasive and claims 17-19 will be included in the elected species A.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2021, 11/03/2021, 03/01/2022, 10/26/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Status
Claims 14-16 are withdrawn in view of the restriction requirement.
Claims 1-13 and 17-19 are currently pending and have been examined on the merits in this office action.

Claim Objections
Claims 1 and 5 objected to because of the following informalities:  Claim 1: “staked” should read “stacked”. Claim 5 contains the phrase "including silicon dioxide (Al2O3)." It is unclear if applicant .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (JP 2000106215 A, as cited in the IDS).

Regarding claim 1, Inoue teaches a secondary battery comprising:
an electrode assembly in which an electrode and a separator are combined and stacked (Figure 4, [0003] power generating element will contain electrodes and separators);
a can configured to accommodate the electrode assembly therein (Case body and lid portions 1a and 1b); and
an insulation coating part applied to an inner surface of the can ([0024] and [0029] ceramic coating 6 made of alumina/ alumite being a ceramic material),
wherein the insulation coating part comprises a ceramic material having a coating thickness of 1 micrometer to 15 micrometers ([0024] and [0029] ceramic coating is 1-100 micrometers thick and more preferable 5-30 micrometers).

Regarding claim 2, Inoue teaches all the claim limitations of claim 1. Inoue further teaches wherein the insulation coating part comprises at least one or more of A1203 or SiO2 ([0012] and [0024] alumite coating by performing the aluminum oxide film treatment on the inner surface of the battery case; alumina is used as a ceramic coating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2000106215 A) in view of Gaugler (US 2012/0100406 A1).

Regarding claim 11, Inoue teaches all the claim limitations of claim 1. Inoue further teaches wherein the electrode assembly has a cylindrical shape in which the electrode and the separator are wound, and the can has a cylindrical shape (Figure 1 [0019] power generation element appears to be a wound and the can being a cylindrical shape [0024]),
the can comprises a main body and a cover (case body 1a and lid portion 1b Figure 1), the main body having an accommodation part configured to accommodate the electrode assembly and having an open side defining an opening, the cover being configured to cover the opening (Figure 1).
Inoue fails to teach wherein the electrode assembly has a width (w) greater than a height (h) defined along a direction of a winding central axis (c).

Gaugler discloses a secondary battery cell. Gaugler is analogous with Inoue as being within the same field of endeavor of secondary batteries. Gaugler teaches the battery cell is provided within a cylindrical container (Gaugler [0058] and Figure 1A). Gaugler shows in Figure 1A that the width of the battery cell is larger than the height of the battery cell (Figures 1A, 3A and 3B).

Therefore, it would have been obvious to a skilled artisan to modify the width and height along a winding direction of the power generating element of Inoue to an embodiment wherein the width is greater than the height as taught by Gaugler. A skilled artisan can modify the width to be greater than the height along a winding direction of the power generating element without changing the function of the battery module. See MPEP § 2144.

Regarding claim 12, modified Inoue teaches all the claim limitations of claim 11. Inoue further teaches wherein the insulation coating part is applied so as to cover an inner surface of the main body (Figure 1 [0010] coating is applied to the material of the battery case).

Claims 3-8, 10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2000106215 A) as applied to claim 1 above, and further in view of Dai et al. (US 2018/0102514 A1).

Regarding claims 3 and 5, Inoue teaches all the claim limitations of claim 1. Inoue teaches a coating applied to the inner surface of the battery case made of a ceramic material such as alumina, however, fails to teach wherein the coating contains aluminum oxide or silicon oxide, an organic binder, inorganic binder and an alcohol.

Dai discloses a packaging material for a power storage device. Dai is analogous with Inoue as being in the same field of endeavor as both are related to a coating/ layer provided on the inside of the battery casing for insulation purposes. Dai discloses a sealant layer being the innermost layer of the packaging material wherein the sealant layer includes an inorganic filler, such as aluminum oxide, silicon oxide, silicate, and boron nitride (Dai [0049] and [0118-0119]) reading on an inorganic binder as used on the instant application. Dai further teaches wherein the sealant layer can be made of additional material such as acetate, ether, ketones, alcohols to achieve a stable storage for the coating sealant layer  reading as the alcohol and inorganic binder (Dai Figure 3, [0194]).

Therefore, it would have been obvious to a skilled artisan before the effective filing date to substitute the ceramic coating of Inoue for the coating sealant layer as disclosed by Dia. The substitution of one insulative coating layer for another is a simple substitution and would be expected function similarly in the battery of Inoue. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Through the substitution, the coating sealant layer would contain aluminum oxide/ silicon oxide, an organic binder, an inorganic binder, and an alcohol as the materials listed within the sealant layer corresponds to applicants binders and alcohol listed in the instant specification.

Regarding claims 4 and 6, modified Inoue teaches all the claim limitations of claim 3. Dai further teaches wherein the inorganic binder comprises at least one or more of silicate, aluminum oxide, or boron nitride (Dai [0049] [0118-0119] inorganic filler such as aluminum oxide, silicate, or boron nitride).

Regarding claims 7-8 and 17-18, modified Inoue teaches all the claim limitations of claims 3 and 5. Dai further teaches wherein the organic binder comprises at least one or more acetates, carboxylic acid, or ethers (Dai Figure 3, [0194] sealant layer can contain of acetate, ether, ketones, or alcohols) and wherein the organic binder comprises at least one or more dipropyleneglycol monomethyl ether, vinyl acetate, isobuty acetate, or carboxylic acid (Dai [0096] dipropyleneglycol compounds, [0194] butylacetate, [0189] caryboxylic acids).

Regarding claims 10 and 19, modified Inoue teaches all the claim limitations of claims 3 and 5. Dai further teaches wherein the alcohol comprises at least one or more of ethanol, ethyl alcohol, or 2- isopropoxyethanol (Dai [0194] resin coating solution for the sealant layer having alcohol such as ethanol, ethyl acetate).

Regarding claim 13,  Inoue teaches all the claim limitations of claim 1. While Inoue fails to teach an insulation resistance and a melting point of the insulation coating, these are deemed to be an inherent characteristics of the material of the insulation coating.  Dai teaches wherein the sealant layer is made of an inorganic filler such as aluminum oxide/ silicon oxide, silicate or boron nitride reading as the inorganic binder (Dai [0049], [0118-0119]), and additional materials such as acetate, ethers and ketones reading on the organic binder and alcohols to achieve a stable storage for the coating sealant layer (Dai [0194]). The organic binder used by the applicant, as specified above in claim 8, comprises at least one or more dipropyleneglycol monomethyl ether, vinyl acetate, isobuty acetate, or carboxylic acid and is taught in Dai (Dai [0096] dipropyleneglycol compounds, [0194] butylacetate, [0189] caryboxylic acids). The alcohol used by the applicant and likewise used by Dai, as specified above in claim 10, comprises at least one or more of ethanol, ethyl alcohol, or 2- isopropoxyethanol (Dai [0194] resin coating solution for the sealant layer having alcohol such as ethanol, ethyl acetate). The materials selected in the coating sealant layer of Dai are the same materials as claimed by the applicant in claims 3-8 and 10, therefore, the coating sealant layer of Dai is expected to have the same properties of claim 13.

While the prior art does not explicitly teach the insulation resistance and the melting point of the insulation coating, these properties are considered inherent in the prior art barring any differences shown by objective evidence between the sealant coating layer of Dai disclosed in the prior art and the applicant. As sealant coating layer taught by the prior art and the applicant are identical within the scope of claims 1, 3-8 and 10, the sealant coating layer inherently teaches the insulation resistance and melting point. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2000106215 A) as applied to claim 1 above, and further in view of Dai et al. (US 2018/0102514 A1) and Chan (US 2016/0172727 A1).

Regarding claim 9, modified Inoue teaches all the claim limitations of claim 1. Inoue teaches a coating applied to the inner surface of the battery case made of a ceramic material such as alumina, however, fails to teach wherein the coating contains aluminum oxide, silicon based rubber and an alcohol.

Dai discloses a packaging material for a power storage device. Dai is analogous with Inoue as being in the same field of endeavor as both are related to a coating/ layer provided on the inside of the battery casing for insulation purposes. Dai discloses a sealant layer being the innermost layer of the packaging material wherein the sealant layer includes an inorganic filler, such as aluminum oxide, silicon oxide, silicate, and boron nitride (Dai [0049] and [0118-0119]) and further wherein the sealant layer can be made of additional material such as acetate, ether, ketones, alcohols to achieve a stable storage for the coating sealant layer  reading as the alcohol and inorganic binder (Dai Figure 3, [0194]).

Therefore, it would have been obvious to a skilled artisan before the effective filing date to substitute the ceramic coating of Inoue for the coating sealant layer as disclosed by Dia. The substitution of one insulative coating layer for another is a simple substitution and would be expected function similarly in the battery of Inoue. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Through the substitution, the coating sealant layer would contain aluminum oxide/ silicon oxide, inorganic/organic binder and an alcohol as the materials listed within the sealant layer corresponds to applicants binders and alcohol listed in the instant specification.

Additionally, the combination further fails to teach wherein a silicon based rubber is used as a part of the insulation coating.

Chan discloses a battery pack apparatus that is resistant to thermal runaway. Chan is analogous with Inoue and Dai as being within the same field of endeavor of batteries directed at insulation. Chan teaches a battery module 40 having a coolant tank that is made of a metal aluminum material and is coated with an elastomeric coating material containing silicone rubber to serve as a heat transfer layer between battery cells  and to provide electrical insulating to prevent fire and explosive from resulting in a thermal runaway (Chan [0028], [0034]).
Therefore, it would have been obvious to a skilled artisan to add in a silicone rubber material of Chan into the coating sealant layer of Dai that is provided in the casing of Inoue such that electrical insulation is provided resulting in a decreased chance of a thermal runaway. Chan’s silicone rubber material is analogous with the silicon material of Dai as both are made of silicon and provided for insulation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728